The Compensation Bureau concluded that the evidence did not establish that the deceased employee's death resulted from an accident which arose out of and in the course of his employment within the intendment of R.S. 1937, 34:15-7, et seq.; and the Supreme Court affirmed the judgment. The majority view was that, while there was evidence tending to show that decedent "was at the time on his way to call on a customer so that if he was killed accidentally," his widow was entitled to recover, the proofs were persuasive that the death was suicidal.
Appellant contends that the evidence fails utterly to support this conclusion. We are not at liberty on error to weigh the evidence. The rule is that on certiorari findings of fact on conflicting evidence, or on uncontroverted evidence reasonably susceptible of conflicting inferences, are conclusive in this court. Ford Motor Co. v. Fernandez, 114 N.J.L. 202.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, DONGES, HEHER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, JJ. 12.
For reversal — None. *Page 400